DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment and Terminal Disclaimer filed 4/6/2021 have been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 1/6/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.
  
Allowable Subject Matter
Claims 2-26 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a gate electrode over the gate dielectric layer over the top of the fin and laterally adjacent the sidewalls of the fin, the gate electrode having a first side and a second side opposite the first side; first and second semiconductor source or drain regions adjacent the first and second sides of the gate electrode, respectively; a trench contact structure over one of the first or second semiconductor source or drain regions, the trench contact structure comprising a U-shaped metal layer and a T-shaped metal layer on and over an uppermost surface of the U-shaped metal layer; and a dielectric material between the gate electrode and the trench contact structure, wherein the dielectric material has a top surface above a top surface of the T-shaped metal layer of the trench contact structure, as recited in claim 2;
a trench contact structure over one of the first or second semiconductor source or drain regions, the trench contact structure comprising a U-shaped metal layer and a 
first and second semiconductor source or drain regions adjacent the first and second sides of the gate electrode, respectively; a trench contact structure over one of the first or second semiconductor source or drain regions, the trench contact structure comprising a U-shaped metal layer and a T-shaped metal layer on and over the entirety of the U-shaped metal layer; and a dielectric material between the gate electrode and the trench contact structure, wherein the dielectric material has a top surface above a top surface of the T-shaped metal layer of the trench contact structure, as recited in claim 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898